



EXHIBIT 10.2
[verticallogo.jpg]






Corporate Office
40 Pacifica, Suite 900
Irvine, California 92618
USA







April 15, 2016




Frank D. Martell
40 Pacifica, Suite 900
Irvine, CA 92618


RE: Amendment to Employment Agreement


Dear Frank:


Following our discussions, this letter (this “Letter”), effective as of April 8,
2016, describes certain changes to the terms and conditions of your employment
and, once signed, will serve as an amendment to the Employment Agreement between
you and CoreLogic, Inc. (the “Company”), dated August 29, 2011, as amended (the
“Employment Agreement”). Any terms used in this Letter that are not defined
herein have the definition ascribed to them in the Employment Agreement. Note
that you are referenced as “the Executive” herein.


This Letter, when fully executed, together with the Employment Agreement, which
specifically incorporates the Confidential Information and Inventions Agreement
you executed, the Change of Control Agreement you executed, and corporate
policies of the Company, along with the Indemnification Agreement you executed,
reflects the entire agreement regarding the terms and conditions of your
employment. Unless expressly modified by this Letter, the terms and conditions
of the Employment Agreement will remain the same. To the extent that the terms
of this Letter are inconsistent with the terms of your Employment Agreement,
this Letter supersedes the terms of your Employment Agreement.


Section 1.2 of the Employment Agreement is hereby amended and restated in its
entirety as follows:


Duties. Following the appointment by the Company’s Board of Directors, the
Executive shall serve as the Chief Operating Officer (“COO”) and shall have such
other duties and responsibilities as the Chief Executive Officer of Company (the
“CEO”) shall determine from time to time. The Executive shall be subject to the
corporate policies of the Company as they are in effect from time to time
throughout the Period of Employment (including, without limitation, the
Company’s Code of Conduct, as it may change from time to time). During the
Period of Employment, the Executive shall report solely to the CEO.















--------------------------------------------------------------------------------





By executing this Letter, you confirm your decision to accept the amendments to
the terms of your Employment Agreement and you agree that your employment will
be governed by the Employment Agreement, as amended by this Letter.


I have provided you two originals of this letter. Please sign both originals,
and return one original to me no later than April 22, 2016.


Very truly yours,


CoreLogic, Inc.


/s/ Anand Nallathambi


Anand K. Nallathambi
President & Chief Executive Officer






Read, understood, consented, and agreed as of this 3rd day of July, 2016:






/s/ Frank D. Martell                        
Frank D. Martell
















































Page | 2





